Opinion by
Henderson, J.,
The same questions are involved in this case which were considered and disposed of in Howard v. American Express Co., ante, p. 416, in which we now hand down an opinion. It is unnecessary to repeat the reasons there given leading us to a conclusion adverse to the position contended for by the appellant.
The assignments are overruled and the judgment affirmed.*

 The question of the right of the appellant to limit its liability for negligence to an agreed valuation of the article shipped under sec. 20 of the interstate commerce act of June 29, 1906, commonly called the Carmack amendment, was raised in this ease on a motion to restrict the judgment to such agreed valuation. The overruling of this motion was assigned as error. The supreme court of the United States has granted a writ of error and the ease has been removed to that court for the determination of this question.